DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended at least claim 15 to overcome the previous prior art rejection(s), made of record in the Final Office action mailed on May 3, 2022. Claim 15 now requires that the first valve be configured to control a level of the liquid portion of the refrigerant stored in the receiver, which does not appear to be taught by Christensen et al. (US 10502461 B2), herein Christensen, or any other prior art reference of record. 
The Final Office action stated that expansion valve 60 would otherwise correspond to the claimed “first valve”. Christensen teaches the expansion valve (60) being configured to control the flow rate of CO2 refrigerant through one of the heat exchangers. The controlling of the expansion valve (60) can be done on the basis of a building zone temperature,1 or on the basis of a superheat degree of the high pressure CO2 refrigerant outputted by the condenser (2).2 There appears to be no explicit teaching for configuring the expansion valve (60) to control a liquid portion level within the receiver (6). Conversely, Christensen discloses a bypass valve (8) that appears to be used to control a level of refrigerant within the receiver (6). The bypass valve (8) may be configured “to adjust the mass flow rate, volume flow rate, or other flow rates of the CO2 refrigerant” and may be opened and closed “as needed to regulate the pressure within the receiver”.3 The bypass valve (8) then mixes the refrigerant gas (15) from the receiver (6) with refrigerant that is exiting the evaporators (12, 22).
Although the bypass valve (8) appears to perform a function similar to the claimed function (i.e. by regulating a refrigerant gas flow and/or pressure within the receiver), said bypass valve does not correspond to the claimed first valve, as it is not disposed between the high side heat exchanger and the air conditioning low side heat exchanger. Moreover, even if one of ordinary skill in the art could consider relying on an “obvious to try” rationale4 for changing the configuration and/or functions of the previously cited first valve (60) to arrive at the claimed invention, the reliance on said rationale is admonished5 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. choosing different types and/or configurations of valves and conduits relative to each other) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. 
It should also be noted that the intended purpose and operating principles of Christensen require the specific configuration of the valves as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to Christensen to arrive at the claimed invention would be based on improper hindsight, and would render Christensen inoperable for its intended purpose. Assuming arguendo, reconfiguring the first valve (60) of Christensen to operate as claimed would change the principles of operation of the entire refrigeration system, since it would require completely reprogramming or reconfiguring the rest of the valves (4, 8, 11, 22) to maintain the receiver under the desired conditions (i.e. at a pressure of 38 bar and a temperature of 37 °F)6, as well as maintaining the other modes of operation as currently described therein. Said reprogramming or reconfiguration of the rest of the valves would increase the complexity of the control algorithms, and could require undue experimentation to calibrate or characterize the operation of the modified system, most likely yielding unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claims. The detailed reasons for allowance, made of record in the Non-Final Office action mailed on November 19, 2021, is hereby incorporated by reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 See paragraph 59 of Christensen.
        2 See paragraph 60, id.
        3 See paragraph 46, id.
        4 See MPEP § 2143 (I) (E).
        5 Id., at § 2145 (X) (B).
        6 See paragraph 48 of Christensen.